Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  April 7, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  149622(51)                                                                                               Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  ASSOCIATED BUILDERS AND                                                                            Richard H. Bernstein,
  CONTRACTORS,                                                                                                       Justices
           Plaintiff-Appellant,
                                                                   SC: 149622
  v                                                                COA: 313684
                                                                   Ingham CC: 12-000406-CZ
  CITY OF LANSING,
             Defendant-Appellee.
  _________________________________________/

        On order of the Chief Justice, the motion of the National Federation of
  Independent Business Small Business Legal Center for leave to file a brief amicus curiae
  is GRANTED. The amicus brief submitted on March 30, 2015, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  April 7, 2015
                                                                              Clerk